Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive.
Applicant has amended instant Claim 1 to recite the limitation “defining at least one region of interest of the photomask.” Applicant argues that the prior art reference JP ‘397 fails to teach, disclose, or suggest this limitation. However, JP ‘397 discloses that “a region including the defective portion of the photomask was imaged by AIMS” (paragraph 0045 of the English translation). Thus, JP ‘397 discloses that a region of interest of the photomask (i.e. the defective region) was determined and subsequently imaged using AIMS technology. Therefore, this argument is not considered persuasive. Applicant further argues that JP ‘397 does not teach or disclose “adapting the ascertained structure edges in at least one region of interest (of the photomask) to the desired structures (to be produced by the photomask)” and “displacing the adapted structure edges by use of the results of a separate registration measurement”. However, JP ‘397 discloses that “Based on the design data of the first photomask, mask simulation and lithography simulation are performed, and the data after the simulation processing is outputted as contour line data of the pattern edge (S103). That is, contour lines of a transfer pattern are generated by simulation and converted into a predetermined format, for example, GDS format to obtain outline data as a result of transfer exposure by photolithography of the first photomask.” (paragraph 0016 of the English translation). This step corresponds to adapting the ascertained structure edges in the region of interest to the desired structure. The desired structure, in this case, is the contour lines of the transfer pattern (which would be produced by the mask). Further, JP ‘397 discloses pattern matching, which acts to measure the similarity between the model with contour line data (paragraph 0031 of the English translation). Geometric matching (obtaining XY coordinates) is performed in this step (paragraph 0031 of the English translation), which corresponds to displacing the structure edges by use of the results of a separate registration measurement. For the above stated reasons, Applicant’s arguments are not considered persuasive and the previously issued rejections will not be withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017058397 A (JP ‘397).
Regarding Claims 1 and 2, JP ‘397 discloses a method and system for evaluating properties of a photomask. JP ‘397 discloses that the photomask is imaged by an aerial image measurement system (paragraph 0018 of the English translation). The aerial images are recorded using an aerial image measurement system (AIMS) manufactured by Carl Zeiss Co. (paragraph 0018 of the English translation). Feature extraction is performed from the captured aerial image, resulting in features such as points, corners, lines, contour lines (i.e. edges), and regions being extracted (paragraph 0019 of the English translation). Contour line data from a first photomask and contour line data from a second photomask are superimposed using coordinate information of a design data reference (paragraph 0019 of the English translation). Transfer characteristics are evaluated from pattern matching (paragraph 0020 of the English translation).
Regarding Claims 3 and 8, JP ‘397 discloses that a photomask is imaged by a lithography simulation microscope (paragraph 0018 of the English translation). The feature data captured from the simulated image, including contour lines (i.e. edges) is used to adapt the ascertained structure edges (paragraph 0019 of the English translation).
Regarding Claim 4, JP ‘397 discloses that the aerial image is generated for mask defect inspection (paragraph 0018 and 0038 of the English translation).
Regarding Claims 5, and 9-11, JP ‘397 discloses that the ascertained structure edges are used for defect correction for the mask (paragraph 0017 and 0040 of the English translation).
Regarding Claim 7, JP ‘397 discloses that evaluation can be performed using at least two photomasks (paragraph 0026 of the English translation). Further, it is disclosed that corrections are made to defects within the masks (paragraph 0040 of the English translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017058397 A (JP ‘397) in view of US 5504793 A (Chen).
Regarding Claim 6, the disclosure of JP ‘397 is discussed above. However, JP ‘397 is silent in regards to the masks being corrected by physical stretching of the mask. Chen teaches a correction method for x-ray lithography. Chen specifically teaches that an x-ray mask is physically stretched by mechanical actuators (Col. 3 Line 49-56). The physical stretching of the mask causes dimensional changes in the mask pattern (Col. 3 Line 49-56). JP ‘397 and Chen are analogous art because both references pertain to masks for lithography applications. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to correct the mask by physical stretching, as taught by Chen, in the method for measuring and evaluating a mask disclosed by JP ‘397 because the physical stretching of the mask causes magnification change, thus reducing distortion in patterns formed using the mask (see Chen, Col. 2 Line 13-22).
Regarding Claim 12, JP ‘397 discloses that evaluation can be performed using at least two photomasks (paragraph 0026 of the English translation). Further, it is disclosed that corrections are made to defects within the masks (paragraph 0040 of the English translation).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                    

/PETER L VAJDA/Primary Examiner, Art Unit 1737        
11/05/2022